Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as claim 5 being unpatentable over claim 1 of U.S. Patent #: 11,429,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because see table below.


Patent #: 11,429,219				Application 17/872,6666
A light emitting display device with an integrated touch screen, comprising: a substrate which includes a display area in which a plurality of display pixels are disposed and a non-display area around the display area; an opening area which is located inside the display area and passes through the substrate and a function layer there above;
A bendable display device, comprising: a substrate including an active area configured to display images and a non-active area around the active area, the active area including a first area and a second area; 
a boundary area which is disposed to be in contact with an outside of the opening area; a pixel area in the display area excluding the opening area and the boundary area;

an encapsulation unit which covers the pixel area, the non-display area, and the boundary area;
an encapsulation layer disposed on the first area and the second area of the active area of the substrate;
a plurality of first touch electrodes which are disposed on the encapsulation unit of the pixel area and extends in a first direction, and a plurality of second touch electrodes which extend in a second direction;
a plurality of first touch electrodes disposed on the encapsulation layer in the first area, the plurality of first touch electrodes extending in a first direction;
a plurality of first touch electrodes which are disposed on the encapsulation unit of the pixel area and extends in a first direction, and a plurality of second touch electrodes which extend in a second direction;
a plurality of second touch electrodes disposed on the encapsulation layer in the first area, the plurality of second touch electrodes extending in a second direction;
a first block structure and a second blocking structure which are disposed in the non-display area and are configured to enclose the display area;
at least one dam surrounding the active area;
a first touch routing line which is disposed on the first blocking structure and the second blocking structure, the first touch routing line connected with the first touch electrode;
a first touch routing line disposed on the at least one dam, the first touch routing line connected to a first touch electrode from the plurality of first touch electrodes;


a second touch routing line which is disposed on the first blocking structure and the second blocking structure, the second touch routing line connected with the second touch electrode;
a second touch routing line disposed on the at least one dam, the second touch routing line connected to a second touch electrode from the plurality of second touch electrodes;
a touch buffer layer which covers the encapsulation unit;
a touch buffer layer disposed between the encapsulation layer and the plurality of the first touch electrodes and the plurality of second touch electrodes;

and a color filter disposed on the touch buffer layer.
and a step compensation layer which is located between the touch buffer layer and the first touch routing line and the second touch routing line, wherein the step compensation layer overlaps the first blocking structure and the second blocking structure.
a step compensation layer located between the touch buffer layer and the plurality of first touch routing lines and the plurality of second touch routing lines, the step compensation layer overlapping at least a portion of the at least one dam.


Allowable Subject Matter
Claims 5-12 and 15 are objected to as being dependent upon a rejected base claim, and if the above noted non statutory double patenting rejection is also overcome, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajimoto et al., US Patent Application (20190393272), hereinafter “Kajimoto” and Han et al., US Patent Application (20160093827), hereinafter “Han”.

Regarding claim 1 Kajimoto teaches  bendable display device, The display apparatus 1310 includes a flexible substrate (not shown), a first display unit 1311 and a second display unit 1312 formed on the flexible substrate Kajimoto para 0043] comprising: a substrate including an active area configured to display images the organic device 100 of this embodiment is applied to a display apparatus, an imaging apparatus, [Kajimoto para 0034] and a non-active area around the active area, An illumination apparatus 1400 can include a housing 1401,[Kajimoto para 0044] the active area including a first area and a second area The organic device 100 that functions as the display panel 1005 operates by being connected to the active elements such as transistors formed on the circuit board 1007. [Kajimoto para 0034]; an encapsulation layer disposed on the first area and the second area of the active area of the substrate; The organic device 100 further includes an encapsulating layer 6 so formed as to cover the upper electrode 5, and a plurality of color filters 7 formed on the encapsulating layer 6 corresponding to each of the plurality of light emitting elements 10. [Kajimoto para 0020];
Kajimoto does not explicitly teach but Han teaches a plurality of first touch electrodes disposed on the encapsulation layer in the first area, the plurality of first touch electrodes extending in a first direction; The touch sensing unit 750 includes touch sensing electrodes 751 disposed in the display area DA [Han para 0086] An overcoat layer 737  [Han para 0086]; 
a plurality of second touch electrodes disposed on the encapsulation layer in the first area, the plurality of second touch electrodes extending in a second direction; The touch sensing unit 750 includes touch sensing electrodes 751 disposed in the display area DA [Han para 0086] An overcoat layer 737  [Han para 0086];
at least one dam surrounding the active area; a first buffer layer 235d for reducing step difference, [Han para 0057]; 
a first touch routing line disposed on the at least one dam, the first touch routing line connected to a first touch electrode from the plurality of first touch electrodes; ouch lines 752 disposed in the bezel area BA. The touch lines 752 deliver touch sensing signals from the touch sensing electrodes 751. [Han para 0057 and see fig. 7];
a second touch routing line disposed on the at least one dam, the second touch routing line connected to a second touch electrode from the plurality of second touch electrodes; touch lines 752 disposed in the bezel area BA. The touch lines 752 deliver touch sensing signals from the touch sensing electrodes 751. [Han para 0057 and see fig. 7]; and 
a touch buffer layer disposed between the encapsulation layer and the plurality of the first touch electrodes and the plurality of second touch electrodes The multi-buffer layers 736 act as layers for protecting the touch sensing unit 750 and the organic light-emitting element 240 from the moisture and oxygen permeating via the upper substrate 215. The multi-buffer layers 736 are formed in the display area DA and the bezel area BA under the upper substrate 215 [Han para 0085]; and a color filter disposed on the touch buffer layer. a color filter or color refiner may be formed above the organic light-emitting element 240. [Han para 0048]

	Kajimoto discloses an organic device is provided. The device comprises a substrate and a plurality of light emitting elements formed on a first surface of the substrate. Each of the plurality of light emitting elements includes, from a side of the first surface, a first electrode, an organic layer formed on the first electrode and including a light emitting layer, and a second electrode formed on the organic layer. The organic device further comprises a third electrode formed between the first electrodes of adjacent light emitting elements of the plurality of light emitting elements, and an insulating layer covering a portion between the first electrode and the third electrode, an end portion of the first electrode, and an end portion of the third electrode. The insulating layer includes a recess between the first electrode and the third electrode.
	Han discloses an organic light-emitting display device is provided. The device can include a display area having an organic light-emitting element on a lower substrate; a bezel area surrounding the display area; a transparent encapsulation unit having first and second encapsulation layers, and a first particle cover; and a first buffer layer. The first encapsulation layer can cover the display area and the bezel area. The first particle cover layer can cover the display area and a portion of the bezel area adjacent to the display area. The first buffer layer, apart from the first particle cover layer, can cover another portion of the bezel area. The second encapsulation layer, which covers the first particle cover layer and the first buffer layer, contacts the first encapsulation layer at a contact surface between the first particle cover layer and the first buffer layer
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in art to combine the teachings of Kajimoto and Han.  Han adds a non display area that includes a  buffer region that is disposed closely to the cut line CUT in the bezel area BA. The buffer region is configured to absorb physical impacts, such as shocks or vibrations improving the reliability of the display.

Regarding claim 2 Kajimoto and Han teach everything above (see claim 1). In addition, Kajimoto teaches further comprising: an opening area in the second area, the opening area passing through the substrate. an operation unit 1202 [Kajimoto para 0041 and see Fig. 

Regarding claim 3 Kajimoto and Han teach everything above (see claim 2). In addition Kajimoto teaches further comprising: a boundary area disposed in the second area, the boundary area in contact with an outside of the opening area. The operation unit 1202 can be either a button [Kajimoto para 0041]

Regarding claim 4 Kajimoto and Han teach everything above (see claim 3). In addition, Kajimoto teaches wherein the first area is a pixel area that excludes the opening area and the boundary area. A section taken along a line A-A′ in FIG. 2 is the sectional view shown in FIG. 1, in which three light emitting elements 10 form one pixel. [Kajimoto para 0018]

Regarding claim 13 Kajimoto and Han teach everything above (see claim 1). In addition, Han teaches further comprising: a light emitting diode in the first area, the light emitting diode including an anode electrode The organic light-emitting element 240 includes the anode 241 formed on the planarization layer 23 [Han para 0047]; a thin film transistor connected to the light emitting diode; a planarization layer on the thin film transistor; electrically connected to the thin-film transistor 220, an organic light-emitting layer 242 formed on the anode 241a [Han para 0047] bank which exposes the anode electrode of the light emitting diode; and a spacer above the bank, wherein the at least one dam comprises a same material as at least one of the planarization layer, the bank, or the spacer. the planarization layer 233 and the bank layer 234 are all formed in the bezel area BA. [Han para 0051 and See Fig. 3]

Regarding claim 14 Kajimoto and Han teach everything above (see claim 3). In addition, Han teaches further comprising: a touch planarization layer that covers the encapsulation layer in the boundary area. The first encapsulation layer 235a and the second encapsulation layer 235c of the transparent encapsulation unit 235 seal the first particle cover layer 235b in the bezel area BA. [Han para 0058]

Regarding claim 16 Kajimoto and Han teach everything above (see claim 1). In addition, Han teaches further comprising: an organic cover layer that covers the first touch routing line and the second touch routing line. he first particle cover layer 235b of the transparent encapsulation unit 235 can be made of a flowable, transparent organic substance. For example, the transparent organic substance may include an epoxy resin, an acryl resin, silicon oxycarbide (SiOC), etc [Han para 0055]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694